                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

Civil Action No. 19-cv-02418-PAB-KMT

UNITED STATES SECURITIES AND EXCHANGE COMMISSION,

       Plaintiff,

v.

HARTMAN WRIGHT GROUP, LLC, and
TYTUS W. HARKINS,

       Defendants.

_____________________________________________________________________

                    ORDER SETTING CASE FOR TRIAL
_____________________________________________________________________

       This matter has been scheduled for an eight-day jury trial on the docket of Chief

Judge Philip A. Brimmer in the U.S. District Courthouse, Courtroom A701, 7th Floor,

901 19th Street, Denver, Colorado, to commence on April 4, 2022 at 8:00 a.m. The

Court typically does not hold trial on Fridays.

       A Trial Preparation Conference is set for March 18, 2022 at 1:30 p.m. Counsel

who will try the case shall attend in person.

       In the absence of a previously-imposed deadline, all motions to exclude expert

testimony must be filed sixty days before the trial preparation conference.

       Transcripts filed in support of objections to designations of deposition testimony

must include the portion of the transcript containing the testimony with the testimony

highlighted.

       Any summary exhibits to be introduced pursuant to Fed. R. Evid. 1006 shall be

exchanged sixty days before trial; any summary exhibits responding to an opponent’s

summary exhibits shall be exchange thirty days later.
         Fourteen days before the trial preparation conference, counsel and any pro se

party shall submit proposed jury instructions and verdict forms. The jury instructions

shall identify the source of the instruction and supporting authority, e.g. § 103, Fed. Jury

Practice, O’Malley, Grenig, and Lee (5th ed.). The parties shall submit their instructions

and verdict forms both via CM/ECF and by electronic mail to

brimmer_chambers@cod.uscourts.gov in Word Perfect format (Word Perfect 12 or a

later version) or Word format. Verdict forms shall be submitted in a separate file from

jury instructions. Within the jury instruction file, each jury instruction shall begin on a

new page.

         Each instruction should be numbered (e.g., “Plaintiff’s Instruction No. 1”) for

purposes of making a record at the jury instruction conference. The parties shall

attempt to stipulate to the jury instructions, particularly “stock” instructions and verdict

forms.

         In diversity cases where Colorado law applies, please submit instructions and

verdict forms that conform to CJI-Civ 4th.

         Fourteen days before the trial preparation conference, the parties shall file their

motions in limine, if any. See Practice Standards (Civil cases), Chief Judge Philip A.

Brimmer, § IV.D. Any responses to the motions in limine shall be filed seven days

before the trial preparation conference.

         Seven days before the trial preparation conference, the parties shall file via

CM/ECF (1) their proposed voir dire questions; (2) their witness lists; and (3) their

exhibit lists. Forms of the witness and exhibit lists are found at

http://www.cod.uscourts.gov/Judges/Judges.aspx. Please add at least ten additional

                                               2
blank rows at the end of the exhibit list to accommodate any additional exhibits that may

be introduced at trial.

       Two days after witness lists are filed, the parties shall file estimates of time

required for their cross-examination of the opposing party’s witnesses.

       To the extent the deadlines and other provisions of this order conflict with this

Court’s Practice Standards, this order shall control.

       The parties shall be prepared to address the following issues at the Trial

Preparation Conference:

       1)     any pending motions;

       2)     jury selection;

       3)     sequestration of witnesses;

       4)     timing of presentation of witnesses and evidence;

       5)     anticipated evidentiary issues;

       6)     any stipulations as to fact; and

       7)     any other issue affecting the duration or course of the trial.


       DATED January 19, 2021.

                                           BY THE COURT:


                                           ____________________________
                                           PHILIP A. BRIMMER
                                           Chief United States District Judge




                                              3
